The Attorney          General        of Texas
                                                   February 3; 1982
MARK WHITE
Attorney General


                              Honorable Themes B. Sehon                opinion NO. MU-438
SupremeCourtBuilding
P. 0. Box 12542               District Attorney
h31in. TX. 78711              Falls County Courthouse                  Ret   County holidays
512/475-2501                  Marlin. Texas   76661
Telex 9101874.13(r7
Telecopier512l4750266
                              Dear Mr. Sehon:

1607MaIn St., suite 1400           You ask a series of questions regarding the authority of the
Dallas.TX. 75201              county cmissioners    court to declare official county holidays. You
2141742.2044                  first ask whether the county commissioners court has the sole
                              authority'under articles 2372h-1 and 3912k,, V.T.C.S.. to designate
4224AlbertaAve..Sulle 160     official county holidays. Article 2372h-1. V.T.C.S., sets forth:
El PPM, TX. 79205
91-                                           In each sounty~ of this State, each elected
                                         county officer or the Commissioners Court, as the
1220Dallas Ave..s&e 202
                                         case may be. shall have authority to provide for
Houston.TX. 77002                        vacatioqs. ~holidays fixed by State law, ,and sick
71318504666                              leaves, 'without deduction or los~.of.~pay. and to
                                         provide for deductions for absenc&s,,~for the
                                         .employeesworking under the elected county officer
eo6 Broadway.wte 312
Lubbock,TX. 79401
                                         or his appointees or under'the Co&issioners Court
aw747-5222                               or it?.:appointees~or under a County Colmnissioner
                                         or his',cippointees, regardleas~~of whether the'
                                        ~employee~~is,psi~~.~n~~~
                                                                fixed:ialar$ ~ba& or~,onthe
009 N. Tenth.SuiWB                 .:
                                       '.ba$isyof*$ti'&qti~~+iily'~gg&':     Ntithi&'in..this
McAlbn, TX. 78+. ; ;,    .B
                                     ;.":$iz~,'
                                              $hali"'~affec~':"efist~~'law~,,,a~thdrling_:or
512B22-4547        ~           ..~  ' te~lari~g'~~acaiioriBj!;tioliday~.sick ,~.,le-ive )and
                                         absences for county e&loyees.        it being the
                                         intention. of, this Acts gnly,. to provide. such
San Antonlo.TX. -76205                  'duth~T~ty.ciith-iespect td~'the&ployees.c,overed by
512N54191
                                        ~thii'~~~.'in'~dunties'G+eie it~does not-now exist.
                                         (Emph&&b'&&d.&~).     "    .,,

                              Ar@ably;'this-proiWsibn~au&o$ise& aach co&y    officer to provide for
                              "holidays fixed 'b$.~,St&te~ls$' for‘ his oti employees.    See also
                              Attorney G&eral~"O$inio~s '.0;%876':(1940); O-1441 (1939). Article
                              3912k. section 1, V.T.C.S.. provides that:

                                             Except as otherwise provided by this Act and
                                        subject to the limitations of this Act. the
                                        commissioners court of each county shall fix the
                                        amount of compensation. office expense, travel




                                                          p. 1505
Honorable Thomas B. Sehon - Page 2     (Mw-438)




          expense, and all other allowances for county and
          precinct officials and employees who are paid
          wholly from county funds, but in no event shall
          such salaries be set lower than they exist at the
          effective date of this Act. (Emphasis added).

This office has already concluded that sick leave benefits fall within
the ambit of      the phrase u ...compensation... and all other
allowances...." Attorney General Opinions H-860. H-797 (1976), as does
vacation entitlement, Attorney General Opinion MW-136 (1980). We
conclude that entitlement to holidays is also a form of "compensation"
or other allowance within article 3912k. section 1. --      see Texas
Employment Commission v. Briones. 601 S.W.2d 818, 819 (Tex. Civ. App.
- Eastland 1980. writ ref'd n.r.e.) (holiday pay constitutes "wages"
for purposes     of  deterwininR claimant eligibility under        the
Un'employventCompensation Act).-

     The two articles appear then to be in partial conflict. One
statute, article 2372h-1, V.T.C.S., purports to authorize elected
county officers and the colmoissionerscourt to provide for holidays
fixed by State law. The other, article 3912k,,V.T.C.S.. reposes such
authority solely in the county commissioners court. If possible, the
two statutes should be construed together. See Renfro v. Shropshire,
566 g.W.2d 688 (Tex. Civ. App. - Eastland 1978.. writ ref'd n.r.e.)
(construing together articles 3902 and 3912k. V.T.C.S.). The later
statute however, the one wore recently enacted, contains a repealer
clause which provides that "[t]o the extent that any local, special,
or general law,~ including acts of the 62nd Legislature, Regular
Session. 1971, prescribes the compensation. office expense, travel
expense, or any other allowance for any official or employee covered
by this Act. that law is repealed." V.T.C.S. art. 3912k. M.         We
conclude that the repealing clause. acts to. strip county officials,
other than the county ctnaiaissioners
                                    court, of the authority to provide
for paid holidays under article 2372h-1. V.T.C.S. -See Attorney
%eneral~Opinion R-697 (1975).

     Your'remsinlng questions concern whether, in the event that the
other county officials are without the authority to designate holidays
fot their employees, the county commissioners court has the authority
to provide for deductions from salary or wages of those officials and
employees who were absent. In our opinion the commissioners court.has
authority under article 3912k to provide for "deductions for
absences."   See generally Attorney General Opinions H-860, B-797
(1976): H-402 (1974).

                             SUMMARY

              The sole authority to provide for paid
         holidays for county officials and employees rests




                                 p. 1506
.
    Honorable Thomas B. Sehon - Page 3 (BW-438)




              with the county commissioners court. The court
              way provide for deductions from salary or wages in
              the event of an unauthorized absence.

                                           Very truly yours.



                                           MARK      WHITE
                                           Attorney General of Texas

    JOHN W. FAINTER, JR.
    First Assistant Attorney General

    RICHARD E. GRAY III
    Executive Assistant Attorney General

    Prepared by Jim Moellinger
    Assistant Attorney General

    APPROVEB:
    OPINION COMMITTEE

    Susan L. Garrison, Chairman
    Edward Garvey
    Rick Gilpin
    Jim Moellinger
    Bmce Youngblood




                                   p. 1507